Order denying motion to set aside services of process, to vacate default judgment, and to dismiss the complaint unanimously reversed, on the law, and the motion dismissed without prejudice, without costs to either party. The proceedings were irregular because the motion was not made in the first action in which the allegedly defective service was made. For that reason the motion should have been dismissed. In any event, a reversal would be required because the proceedings on the hearings were terminated abruptly before the conclusion of defendant’s proof. Under the circumstances, defendant’s time to answer or make appropriate motion is extended for 20 days after service of a copy of the order entered herein. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.